United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 15, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60717
                           Summary Calendar


ASAD IQBAL ABDUL AZIZ

                      Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                      Respondent

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A79 005 390
                         --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Asad Iqbal Abdul Aziz, a native and citizen of Pakistan,

appeals from the Board of Immigration Appeals (BIA) affirmance of

the Immigration Judge’s (IJ) order of deportation.       This court

will review the decision of the IJ as the BIA relied upon it in

its decision.    Mikhael v. INS, 115 F.3d 299, 302.     We review

factual conclusions for substantial evidence and questions of law

de novo.   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.

1996).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60717
                                  -2-

     Aziz argues that his due process rights were violated during

a National Security Entry-Exit Registration System (NSEERS)**

interview.     He argues that, in violation of 8 C.F.R. 287.3 (b) &

(c), he was neither advised of his right to remain silent nor

that the information he provided could be used against him at a

later proceeding.     He concludes that the IJ erred in failing to

suppress the information that he provided at the NSEERS interview

and on his Form I-213 Record of a Deportable/Inadmissible Alien.

     This court has previously held that “Miranda*** warnings are

not required in the deportation context, for deportation

proceedings are civil, not criminal in nature, and the Sixth

Amendment safeguards are not applicable.”     See Bustos-Torres v.

INS, 898 F.2d 1053, 1056 (5th Cir. 1990).

     Likewise, the exclusionary rule is inapplicable in

deportation proceedings.     INS v. Lopez-Mendoza, 468 U.S. 1032,

1050 (1984); Ali v. Gonzalez, 440 F.3d 678, 681 (5th Cir. 2006).

To the extent that the Supreme Court has indicated that an

exception may exist for egregious conduct, Aziz’s argument on

this ground fails as he cannot demonstrate substantial prejudice.

See Lopez-Mendoza, 468 U.S. at 1050-51; Ka Fung Chan v. INS, 634
F.2d 248, 258 (5th Cir. 1981).     Aziz conceded at his removal


     **
       The NSEERS program permits the Department of Homeland
Security (DHS) to monitor aliens “who may present elevated
national security concerns” because they hail from countries
associated with active terrorist organizations. See Ali v.
Gonzalez, 440 F.3d 678, 679 (5th Cir. 2006); 8 U.S.C. § 1303.
     ***
           Miranda v. Arizona, 384 U.S. 436 (1966).
                           No. 05-60717
                                -3-

hearing to the facts in his Form I-213 which he seeks to

suppress.   See Ali, 440 F.3d at 682.

     Aziz challenges the validity of his Notice to Appear because

it was signed by the Interim District Director, who Aziz argues

was unauthorized since “Interim District Director” is not listed

in 8 C.F.R. § 239.1, which regulates who may issue a Notice to

Appear.   Aziz’s argument is meritless as the statute allows for

another officer, such as the Interim District Director in Aziz’s

case, to act in the capacity of the District Director until the

position is permanently filled.   See 8 C.F.R. § 239.1.

     Accordingly, Aziz’s petition for review is DENIED.